_ UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION
HECTOR M. RAMIREZ, Case No. CV 19-01073-DSF (DFM)
Petitioner, Order Accepting Report and
Recommendation of United States
v. Magistrate Judge
LOS ANGELES COUNTY,
Respondent.

 

 

Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
records on file herein, and the Report and Recommendation of the United
States Magistrate Judge. No objections to the Report and Recommendation
were filed, and the deadline for filing objections has passed. The Court accepts
the report, findings, and recommendations of the Magistrate Judge.

IT IS THEREFORE ORDERED that Judgment be entered dismissing

this action without prejudice.

Date: lo lis | (> Kha sSoke

DALE S. FISCHER
United States District Judge
